EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Crawford on 08/20/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 has been deleted and replace with:
An air conditioner for a vehicle, comprising:
an air-conditioning case having a heat exchanger, and a first door and a second door disposed inside the air-conditioning case and configured to slidingly adjust a degree of opening of an air passageway,
a first shaft having a first gear part geared with gear teeth formed on the first door, 
a second shaft having a second gear part geared with gear teeth formed on the second door,
a rack gear for connecting and interlocking the first shaft and the second shaft,
wherein the first gear part comprises an first operation gear part engaged with the gear teeth of the first door and a misassembly preventing part comprising a first changing part which is thicker than the first operation gear part and a concave groove dented in an axial direction from the first changing part such that a protrusion formed on the door is inserted into the concave groove, 
wherein a nonoperation part having a thickness greater than that of the first operation gear part is caught by the gear teeth of the first door to limit sliding and becomes a starting point of sliding,
wherein the nonoperation part is formed on an opposite side of the first gear part from the misassembly preventing part, and
wherein the protrusion formed on the first door is thicker than the gear teeth of the first door.

In Claim 6, line 2, -- first -- was inserted before both iterations of "door"
Claims 5 & 7-8 are canceled.
Claim 9 has been amended to depend upon Claim 1
In Claim 9, line 3, "the width" has been deleted and replaced with -- a width --
In Claim 9, line 3, "first" was deleted and replaced with -- second --
In Claim 10, line 2, "an operation" was deleted and replaced with -- a second operation --
In Claim 10, line 2, "the gear teeth" was deleted and replaced with -- gear teeth --
In Claim 10, line 3, "second" was deleted and replaced with -- third --
In Claim 11, line 2, "an operation" was deleted and replaced with -- a second operation --
In Claim 11, line 2, "the gear teeth" was deleted and replaced with -- gear teeth --
In Claim 11, line 3, "first" was deleted and replaced with -- second --
In Claim 11, line 3, -- second -- was inserted before "operation"
In Claim 12, line 2, "second changing part is formed to be opposite to the first changing part" was deleted and replaced with -- third changing part is formed on an opposite side of second gear part from the second changing part --
In Claim 13, line 2, "shaft" has been deleted and replaced with -- through-hole --
In Claim 13, line 2, "a second" has been deleted and replaced with -- the second --
In Claim 13, line 5, "shaft groove" has been deleted and replaced with -- the through-hole --
In Claim 13, line 5, -- of the at least one of the first shaft or the second shaft -- was inserted after "rotation"

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762